Citation Nr: 0701928	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-17 150	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her brother-in-law





ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
March 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
determined that the veteran was not eligible for VA 
educational benefits. 

In October 2005, the Board remanded the veteran's appeal for 
additional evidentiary and procedural development.


FINDINGS OF FACT

1.  The appellant entered active military duty in January 
1994, for a term of three years.

2.  The appellant was discharged in March 1996, after serving 
two years, two months, and 17 days.

3.  The veteran's separation from active duty was due to her 
parenthood or custody of minor children.

4.  The appellant was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 3-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.

5.  The appellant was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives. 


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3016 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 21.7040, 21.7042 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2006).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With regard to this claim, there is no 
debate as to the relevant facts.  Rather, the issue turns on 
a simple application of the law to those facts.  Therefore, 
VA's duties under VCAA do not apply to this claim.

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011; 38 
C.F.R. §§ 21.7040, 21.7042.  The RO denied the veteran's 
claim of basic eligibility for educational assistance because 
the evidence does not show that her active duty service meets 
the requirements of Chapter 30.  The Board agrees. 

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a three-year period of obligated active duty 
service, the individual must have completed not less than 
three years of continuous active duty.  38 U.S.C.A. §§ 3011, 
3016; 38 C.F.R. § 21.7042(a).

In this case, the appellant entered active military duty in 
January 1994.  Therefore, she has satisfied the first prong 
of 38 U.S.C.A. § 3011.  However, the veteran failed to 
satisfy the second prong, as she did not serve her obligated 
period of active service, which was three years, and did not 
complete at least three years of continuous active duty.  
Rather, the appellant was discharged in March 1996, after 
serving only two years, two months and 17 days.  The 
separation category given at discharge was parenthood or 
custody of minor children.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving not 
less than 30 months of continuous active duty under an 
obligated three- or more year period of service, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.  38 U.S.C.A. § 3011(a)(1)(B).

Again, the evidence does not satisfy the aforementioned 
criteria.  The appellant's personnel records show that the 
veteran was discharged from active duty due to her parenthood 
or custody of minor children less than three years subsequent 
to entering military service.  The separation category for 
parenthood or custody of minor children falls under the 
rubric of "COG [convenience of the government], Other," 
according to U.S. Navy evidence of record in the veteran's 
education folder.  However, the veteran did not serve for 30 
months, therefore she is not eligible for Chapter 30 benefits 
under the COG exception of 38 U.S.C.A. § 3011(a)(1)(B).  The 
appellant is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3011 as she was not discharged for any of the 
criteria listed.

The veteran has testified that she feels that her discharge 
occurred under circumstances tantamount to hardship.  She 
further contends that her care of her infant child, and 
specifically her breast-feeding the infant while on duty, 
affected her perceived performance as a sailor, especially in 
view of the negative reactions and even harassment she 
contends she faced from other service personnel.  Although 
the veteran feels that she was discharged under a hardship, 
the Board observes that the information available from the 
Department of Defense establishes that she was discharged due 
to the convenience of the government (for "parenthood or 
custody of minor children") less than 30 months from her 
entering military service and not for any other reason.  The 
veteran has not disputed this separation categorization.

The Board is bound by the Navy's indicated determination for 
the reason of the veteran's separation from the military and 
is not at liberty to change such determination.  Service 
department determinations as to a veteran's service are 
binding on VA.  Where service department certification is 
required, see 38 C.F.R. § 3.203(c) (2006) (setting out the 
types of evidence required to establish periods of service 
and character of discharge).  The service department's 
decision on such matters is conclusive and binding on VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in 
light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as she 
was not discharged for hardship or for any of the other 
previously noted reasons.  

Second, the appellant may establish eligibility by showing, 
in part, that she was involuntarily separated after February 
2, 1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C.A. §§ 1174a, 1175.  38 U.S.C.A. 
§§ 3018A, 3018B (West 2002 & Supp. 2005); 38 C.F.R. § 21.7045 
(2006).  In this case, the appellant was discharged after 
February 2, 1991, but her discharge was not involuntary.  
Thus, she is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3018A.  She also is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018B because there is no 
evidence that she was discharged pursuant to voluntary 
separation incentives.  Rather, according to personnel 
records, she was separated due to her own decision to leave 
active duty on account of reasons related to parenthood or 
custody of minor children.

The Board is cognizant that the appellant contends that she 
was misinformed by various personnel regarding her 
eligibility status; however, that fact alone is insufficient 
to confer eligibility under Chapter 30.  Indeed, the Court 
has held that the remedy for breach of any obligation to 
provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute; the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
appellant's failure to meet these criteria, the Board finds 
that the appellant has not established that she is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


